Citation Nr: 0423101	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1947 to November 1957.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which increased to 20 
percent the rating for the veteran's service connected left 
ankle disability.  In his September 2002 VA Form 9, the 
veteran requested a Travel Board hearing.  He failed to 
report for such hearing scheduled in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran last underwent a VA examination for the purpose 
of evaluating his service-connected residuals of a left ankle 
shell fragment wound in July 2002.  At the time, it was noted 
that in addition to symptoms of the ankle, he had pinpoint 
tenderness directly at the mid-plantar aspect of the foot.  
This pain was described as sharp, and limiting the ability to 
walk for sustained periods.  It is unclear from the medical 
evidence of record whether the pain or tenderness at the mid-
plantar aspect of the foot represents an additional 
disability that could be rated separately under criteria for 
rating disorders of the feet. 

In his August 2002 Notice of Disagreement, the veteran 
requested another VA examination.  On his September 2002 VA 
Form 9, he specifically asserted that he had ankylosis.  In 
light of the allegation of increased pathology and the 
passage of time since he was last examined, another VA 
examination is indicated.

The file contains no records of treatment for the residuals 
of the left ankle shell fragment wound since July 2002.  Any 
such records may contain pertinent information, and should be 
obtained.  
In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must ensure that all notice 
obligations are satisfied in accordance 
with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, implementing regulations, 
interpretative precedent decisions of the 
United States Court of Appeals for 
Veterans Claims, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran is advised 
specifically of what he needs to 
establish entitlement to the benefit 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  He should be 
advised to submit any pertinent evidence 
in his possession.  The veteran and his 
representative should be given the 
opportunity to respond.  

2.  With the veteran's assistance the RO 
should obtain for the record copies of 
all available outstanding records, VA and 
private, relating to treatment he 
received since July 2002 for his 
residuals of a left ankle shell fragment 
wound.  If any identified records sought 
cannot be obtained, it should be so noted 
for the record, along with an explanation 
why this is so.  

3.  After the development above is 
completed to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an orthopedic examination 
to ascertain the nature and severity of 
his left ankle shell fragment wound 
residuals.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be completed.  
The examiner must specifically note 
whether the ankle is ankylosed.  The 
examiner should indicate whether the 
veteran has foot pathology (apart from 
pathology of the ankle) as a residual of 
the shell fragment injury, and, if so, 
the nature and severity of such 
disability.  The examiner should explain 
the rationale for all opinions given.  
 	
4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be issued 
an appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure that the veteran 
has complete notice, and to assist the veteran with 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


